Citation Nr: 1119240	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  06-00 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for bilateral pes planus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from May 1956 to May 1958.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 decision by the RO which, in part, denied service connection for bilateral pes planus.  The Board remanded the claim for bilateral pes planus for additional development in December 2009.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The medical evidence of record establishes that the Veteran's bilateral pes planus clearly and unmistakably preexisted his active service and did not increase in severity during service or otherwise worsen beyond the natural progression of the underlying disease process in service.  


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May and June 2004.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).  

In July 2003, the VA General Counsel issued a precedent opinion which held that, to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that a veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

In this case, the Veteran has not offered any specific argument or contentions concerning his claim of service connection for bilateral pes planus, other than to assert that service connection should be established for bilateral pes planus.  

The Veteran's service enlistment examination in May 1956 showed Grade II pes planus at the time of service enlistment, and the service treatment records do not show any complaints, injury, or treatment for any foot problems during service.  The Veteran specifically denied any history of foot problems on a Report of Medical History for separation from service in May 1958, although the service separation examination report showed asymptomatic, Grade III pes planus with no rotation or bulging.  

Thereafter, the claims file includes private medical records showing treatment for a right hip disability on numerous occasions from 1973 to 1974, and VA medical records showing treatment for various maladies from 2003 to 2006.  However, none of the medical reports show any complaints, treatment, or diagnosis for any foot problems or pes planus.  

At the direction of the Board remand in December 2009, the Veteran was examined by VA in June 2010, to determine whether his pre-existing bilateral pes planus worsened or was otherwise aggravated beyond the normal progression of the disease process during service.  The examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history, and clinical findings on examination.  At that time, the Veteran reported that he had bilateral foot problems during service, but that "they" did not put it in the service treatment records.  The examiner noted that the service records showed Grade 2 pes planus at the time of service enlistment and third degree pes planus at the time of service separation.  He also noted that there were no complaints or treatment for pes planus during service or at any time since his discharge from service, and that the Veteran has never used any corrective devices.  On examination, the Veteran had flexible pes planus, which means that the arch was present on non weight-bearing and absent with weight-bearing.  Other than some tenderness to palpation, there was no actual pain on manipulation and no Achilles tendon spasm, displacement, instability or abnormal weight-bearing of the feet.  The feet were mildly pronated with weight-bearing, and x-ray studies revealed mild degenerative changes, calcaneal spurs and mild pes planus.  

The examiner indicated that while the Veteran's pre-existing bilateral pes planus was evaluated as Grade 2 at the time of service enlistment and Grade 3 at the time of service separation, the difference between Grades 1, 2, and 3 were somewhat subjective and depended upon the judgment of the evaluator.  In this case, the Veteran was not treated for any foot problems or required use of any corrective devices in service or at any time since his discharge from service 53 years ago.  Further, the examiner noted that the Veteran's current symptoms were no more than mild, and estimated that his current pes planus was no more than Grade 1, or at most, Grade 2.  The examiner indicated that there was no evidence that the Veteran's foot disorder permanently worsened as a result of military service, and opined that the pre-existing bilateral pes planus was not aggravated by military service.  

The Board finds the VA opinion persuasive, as it was based on review of the claims file and examination of the Veteran, and included a discussion of the relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's pre-existing bilateral pes planus did not worsen or otherwise undergo an increase in severity beyond the natural progression of the disease process during service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, the Veteran has presented no medical evidence to dispute that opinion.  Thus, the most probative evidence of record consists of the VA medical opinion.  

Concerning the Veteran's assertions, while he is competent to provide evidence of visible symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  

Furthermore, the Board finds that the Veteran's self-described history of chronic foot problems when examined by VA in June 2010, contradicts his prior statements, vis-à-vis, his specific denial of any history of foot problems at the time of his service separation examination, is self-serving and raises serious questions as to his ability to provide accurate and reliable information.  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  In this case, the issue does not involve a simple diagnosis and the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Given the lack of any persuasive evidence showing that the Veteran's preexisting bilateral pes planus worsened or otherwise underwent an increase in disability beyond the natural progress of the disease process in service, the Board finds no basis for a favorable disposition of the Veteran's claim.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for bilateral pes planus is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


